DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 10, 12-13, 15-16, 18-22, 24, 26, 28-29, 32 and 34 were pending.
Claims 4 and 19 have been cancelled.  
Claims 1, 3, 13, 15, 16, 20, 29, 32 and 34 have been amended. 
	Claims 1, 3, 5, 6, 8, 10, 12-13, 15-16, 18, 20-22, 24, 26, 28-29, 32 and 34 will be examined on the merits.  

Rejections Withdrawn
	All rejections of claims 4 and 19 are rendered moot by claim cancellation.  
	The 35 USC 112(a) rejections of claims 1, 3, 5, 6, 8, 10, 12-13, 16, 18, 21-22, 24, 26, 28-29 and 32 have been obviated by claim amendments and have been withdrawn. 

Rejections Maintained/New Rejections Necessitated by Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 20 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 15, 20 and 34 all recite the chemical structure of BCI-215.  Claim 15 is dependent on claim 1.  Claim 20 is dependent on claim 16.  Claim 34 is dependent on claim 32.  Claims 1, 16 and 32 all recite the limitation that the agent administered is BCI-215.  The dependent claims do not further limit the independent claims because by naming the agent administered as BCI-215, the independent claims have already specified the chemical structure of the agent administered.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 15-16, 18, 20, 32 and 34 remain rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016, of record) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219, of record).
Azam teaches on the subject of the use of DUSP1 inhibitors for the treatment of cancer, particularly chronic myelogenous leukemia (CML) (Azam, Abstract; ¶ 0005).  Regarding claims 4, 15, 19, 20, and 34, Azam teaches that BCI or BCI-215 is an acceptable drug for this purpose (Azam, ¶ 0007; Azam, claims 1 & 3).  As evidenced by Kaltenmeier, BCI-215 of Azam sensitizes cells to lymphokine-activated killer cell activity without generating reactive oxygen species.  As evidenced by Goronzy, DUSP6 is specific for ERK1 and ERK2 (Goronzy, ¶0076).  Since DUSP6 is a phosphatase (an enzyme that dephosphorylates its target) that dephosphorylates ERK, inhibiting DUSP6 would therefore inhibit DUSP6-induced dephosphorylation of ERK.  As evidenced by Noguchi, the drug imatinib is capable of depleting Treg cells expressing FoxP3 that hinder effective anti-tumor immune responses in cancer patients; thus, the drug imatinib augments anti-tumor immunity (Noguchi, Abstract).  Hence the imatinib of Azam is an agent that promotes a cell-mediated anti-cancer response. Azam also teaches a method for treating CML comprising the administration of BCI + imatinib (Azam, ¶ 00157). Azam also teaches that DUSP1 inhibition sensitizes resistant BCRABL CML cells to the drug imatinib (Azam, ¶ 00128) and that BCI-215 inhibits DUSP1 (Azam, ¶ 0073).  
Azam does not teach a method of treating CML comprising the administration of BCI-215 and imatinib.
It would be prima facie obvious to one of ordinary skill in the art to substitute the BCI of Azam for the BCI-215 also taught by Azam to arrive at a method of treating CML that is resistant to a monotherapy comprising the administration of BCI-215 and imatinib.  One of ordinary skill in the art would be motivated to make such a substitution to arrive at an art equivalent method of treating CML because Azam teaches both BCI and BCI-215 are capable of inhibiting DUSP1 and thus treating cancer (Azam, ¶ 0007; Azam, claims 1 & 3).  One of ordinary skill in the art would have a reasonable expectation of success substituting the BCI of Azam for the BCI-215 taught by Azam because Azam teaches that both molecules are suitable for inhibiting DUSP1 and thus treating cancer (Azam, ¶ 0007; Azam, claims 1 & 3).   

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Regarding the use of Kaltenmeier, Applicant argues that Kaltenmeier was inappropriately cited as prior art and submits a 1.130 Declaration (referred to as “Exhibit A” by Applicant) to disqualify Kaltenmeier as prior art.  
Examiner agreed that the 1.130 Declaration properly disqualified Kaltenmeier as prior art.  However, Kaltenmeier was not used as prior art in the above 103 rejection, but rather to provide evidence of an inherent property of BCI-215.  MPEP § 2112 states that “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  In the instant case, Azam is the prior art that teaches the use of BCI-215. Sensitizing cancer cells to lymphokine-activated killer cell activity without generating ROS naturally flows from administering BCI-215 of Azam.  Kaltenmeier was used as evidence to demonstrate these inherent properties of BCI-215.   
Applicant argues that the prior art fails to suggest all of the limitations of claims 1, 16 and 32 and that a motivation to modify the teachings in the prior art with a reasonable expectation of success was not established. Applicant further argues that Azam “merely lists BCI-215 in its catalogue of BCI analogs (see Azam ¶ 0073)”.  In the decision of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), the United States Supreme Court established several exemplary rationales that support a conclusion of obviousness.  One of these exemplary rationales is: “obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”.  In the instant case, the list of BCI analogs listed in Azam at ¶ 0073 constitutes such a finite number of identified, predictable solutions each with a reasonable expectation of success.  Picking BCI-215 from the list taught by Azam at ¶ 0073 is an obvious choice using the logic established in KSR.  Regarding the prior art teaching all of the limitations of the claims, Azam teaches the administration of BCI + imatinib as a method for treating cancer (Azam ¶ 0157).  As taught in Azam, BCI and BCI-215 are both DUSP1 inhibitors (Azam ¶ 0073), and Azam teaches that BCI-215 is a therapeutic agent (Azam ¶ 0073).   As previously discussed, picking BCI-215 instead of BCI from the list taught by Azam at ¶ 0073 is an obvious modification as per KSR.  Furthermore, Azam also teaches that DUSP1 inhibition sensitizes resistant BCRABL CML cells to the drug imatinib (Azam, ¶ 00128) and that BCI-215 inhibits DUSP1 (Azam ¶ 0073).  Noguchi provides evidence that the BCI-215 of the modified method of Azam inherently promotes a cell-mediated anti-cancer response (Noguchi, Abstract).  Kaltenmeier provides evidence that the BCI-215 of the modified method of Azam inherently: 1) sensitizes cells to lymphokine-activated killer cell activity without generating reactive oxygen species and 2) inhibits DUSP 6 (Kaltenmeier, p 5, ¶ 1 for both 1 & 2).  Goronzy provides evidence that inhibiting DUSP 6-induced dephosphorylation of ERK 1 & 2 is an inherent property of DUSP 6 inhibition (Goronzy, ¶ 0076).  All of the limitations of the claims are either: 1) taught explicitly by Azam or 2) inherent properties of the BCI-215 of the modified method of Azam.  

Claims 1, 3, 5, 15-16, 18, 20-21, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016, of record) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017, of record, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219) as applied to claims 1, 3, 15-16, 18, 20, 32 and 34 above, and in further view of Jure-Kunkel (Jure-Kunkel, et al., US 2013/0156768 A1; Published 06/20/2013 and as found in IDS submitted 07/16/2019, of record)
The teachings of Azam are discussed above. 
Azam does not teach the inclusion of a CTLA-4 antibody as the agent that promotes cell-mediated tumor killing.  
The teachings of Jure-Kunkel, however, make up for these deficiencies.
Jure-Kunkel teaches a cancer comprising resistant cancers. Jure-Kunkel teaches the administration of a protein tyrosine kinase inhibitor, a mictrotubuline-stabilizing agent and in synergistic combination with at least one costimulatory pathway modulator, particularly an anti-CTLA4 agent, for the treatment of a proliferative disorder associated with the presence of an imatinib-resistant BCR-ABL mutation, a dansitinib-resistant BCR-ABL mutation or imatinib-resistant CML (Jure-Kunkel, ¶ 0080).  Additionally, Jure-Kunkel teaches that an agent that promotes a cell-mediated anti-cancer immune response is an antibody directed toward CTLA4 (Jure-Kunkel, ¶ 0021).
It would be prima facie obvious to one of ordinary skill in the art to combine the method of treating cancer comprising BCI-125 and imatinib to treat imatinib resistant cancer of Azam with the method of treating cancer comprising administration of an anti-CTLA4 agent of Jure-Kunkel.  The motivation for such a combination is rooted in the desire to treat imatinib-resistant tumors. One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Azam and Jure-Kunkel because:  1) the anti-CTLA4 agent was taught in the prior art to treat inhibitor-resistant forms of cancer, 2) both the DUSP-MKP inhibitor and the anti-CTLA4 antibody were taught in the prior art to treat cancer individually. 

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Jure-Kunkel is directed towards the synergistic benefit of combining a BRAF inhibitor with an anti-CTLA-4 agent for the treatment of cancers.  Applicant further argues that one of ordinary skill in the art would realize that cancers in which Ras or Raf protein kinases such as BRAF are activated through mutations require different treatments than cancers where DUSP-MKPs are overexpressed due to the difference in sensitivity and specificity of protein kinases.  
Applicant is solely traversing what anti-CTLA-4 agent is combined with (that is to say, Applicant did not traverse the use of the anti-CTLA-4 agent itself).  Jure-Kunkel teaches the administration of an anti-CTLA-4 agent for the treatment of imatinib-resistant cancers (Jure-Kunkel, ¶ 0080).  The modified method of Azam discussed in the previous “Response to Arguments” section teaches the administration of BCI-215 + imatinib as a method for treating cancer (Azam ¶ 0157) and that DUSP1 inhibition sensitizes resistant BCRABL CML cells to the drug imatinib (Azam, ¶ 0128) and that BCI-215 inhibits DUSP1 (Azam, ¶ 0073).  Taken together, the teachings of Azam at ¶ 0157 and ¶ 0128 constitute a method for treating imatinib-resistant cancers.  Since the teachings of Jure-Kunkel at ¶ 0080 also constitute a method of treating imatinib-resistant cancers, it is prima facie obvious to combine the teachings of Azam and the teachings of Jure-Kunkel to arrive at the combined method discussed in the rejection above (administration of BCI-215, imatinib and an anti-CTLA-4 agent).  This is because combining two known compositions, each taught individually to be useful for a specific purpose, with each other to form a third composition to be used for that same purpose is an obvious combination (see MPEP § 2114.06(I)).

Claims 1, 3, 6, 10, 12, 15-16, 18, 20, 22, 26, 28, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016, of record) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219, of record) as applied to claims 1, 3, 15-16, 18, 20, 32 and 34 above, and in further view of Ichim (Ichim, et al., US 2014/0065096; Published 03/06/2014 and as found in IDS submitted 07/16/2019, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219, of record).
The teachings of Azam are discussed above.  To reiterate an important teaching of Azam, Azam further teaches that reduced expression of DUSP1 sensitized BCR/ABL cells to imatinib (Azam, ¶ 00128). 
The teachings of Azam do not teach that the agent that promotes a cell-mediated anti-cancer immune response comprises immune cells that are natural killer cells (NK cells).  The teachings of Azam do not teach that the agent that promotes cell-mediated anti-cancer immune response comprises interleukin-2 (IL-2)-activated peripheral blood mononuclear cells (PMBCs). The teachings of Azam do not teach that the agent that promotes cell-mediated anti-cancer response comprises the cytokine IL-2.    
Ichim teaches a method wherein PMBCs (comprising NK cells) are isolated from a cancer patient and activated in vitro (Ichim, ¶ 0011).  In one embodiment, the method of activation of the NK cells comprises antibodies capable of activating CD3 and CD28 receptors and IL-2 (Ichim, ¶ 0011).   In some embodiments, dendritic cells are included in the activating composition in order to endow cytotoxic activity towards tumor cells.  The activated cells are then administered to the subject (Ichim, ¶ 0011).
Noguchi teaches Treg cells expressing FoxP3 hinder effective anti-tumor immune responses in cancer patients and that the drug imatinib is capable of depleting these FoxP3+ Treg cells, augmenting anti-tumor immunity (Noguchi, Abstract).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of Ichim into the method of Azam to arrive at a method of treating CML comprising administration of BCI-215, imatinib and IL-2 activated NK cells.  One of ordinary skill in the art would reasonably conclude that the methods of Azam and Ichim would act in concert with each other because: i) the method of Azam uses BCI-215 to sensitize cells to imatinib, ii) Noguchi teaches that imatinib depletes immune-suppressing FoxP3+ Treg cells and iii) the method of Ichim comprising in vitro IL-2-activated NK cells induces tumoricidal ability in these cells (Ichim, ¶ 0011).  One of ordinary skill in the art would have a reasonable expectation of success combining the methods of Azam and Ichim because the method of Azam uses administration of BCI-215 to sensitize CML cells to the drug imatinib (which is also administered in the method of Azam). The imatinib of Azam also depletes immune-suppressing FoxP3 Treg cells.  The depletion of these immune-suppressing Treg cells would enhance the immunological activity of the NK cells of Ichim.  Additionally, according to MPEP § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, the BCI-215 and imatinib of Azam and the IL-2 activated NK cells of Ichim are taught to treat cancer individually. Hence, it would be obvious to one of ordinary skill in the art to combine the teachings of Azam with the teachings of Ichim to result in a method of treating cancer, said method comprising administration of BCI-215, imatinib and IL-2 activated NK cells.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.   	Applicant argues that Azam does not teach combination therapy of BCI-215 with imatinib and instead teach of a method comprising administration of BCI, which does not sensitize cancer cells to lymphokine-activated killer cell activity without generating reactive oxygen species.  Applicant further argues that Noguchi and Ichim fail to disclose combination therapy of imatinib and/or IL-2 NK cells for treatment of cancers exhibiting DUSP activity.  Applicant also argues that Noguchi and Ichim teach or suggest the effectiveness of these agents as monotherapies in the treatment of cancers.  Applicant concludes these arguments by alleging that the examiner applied improper hindsight in the instant rejection.
The arguments related to the use of BCI-215 instead of BCI were addressed in the first “Response to Arguments” section of this Office Action.  Examiner also asserts that Kaltenmeier provides sufficient evidence to demonstrate that sensitizing cancer cells to lymphokine-activated killer cell activity without generating reactive oxygen species is an inherent property of the BCI-215 of the modified method of Azam.  As pointed out on ¶ 3 of page 7 of the Arguments submitted by Applicant on 09/28/2022 that Applicant admits that Ichim and Noguchi teach the effectiveness of IL-2 activated NK cells and imatinib, respectively, for the treatment of cancers.  It is prima facie obvious to combine two monotherapies, each individually taught in the prior art to be useful for a specific purpose to form a combination therapy to be used for that same purpose (see MPEP § 2144.06).  In the case of imatinib-resistant CML, it is further obvious to add the BCI-215 of the modified method of Azam to the obvious combination of imatinib + IL-2 activated NK cells (taught by Noguchi and Ichim, respectively).  This is because DUSP1 inhibition sensitizes resistant BCRABL CML cells to the drug imatinib (Azam, ¶ 0128) and BCI-215 is an inhibitor of DUSP1 (Azam, ¶ 0073).  

Claims 1, 3, 8, 15-16, 18, 20, 24, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016, of record) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219, of record), as applied to claims 1, 3, 8, 15-16, 18, 20, 32 and 34 above and in further view of June (June, et al. US 2013/0287748; Published 10/31/2013 and as found in the IDS filed 07/16/2019, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219, of record).
The teachings of Azam are discussed above.  The teachings of Noguchi are also taught above. 
Neither the teachings of Azam or Noguchi teach that the agent that promotes a cell-mediated anti-cancer immune response comprises T cells, wherein the T cells are genetically modified to target cancer cells and introduced to the subject.  
June teaches an agent for stimulating a T-cell mediated immune response to a target cell population in a mammal.  The method comprises administering to the mammal a cell that has been genetically modified to express a chimeric antigen receptor (CAR) comprising an antigen-binding domain, a costimulatory signaling region and a CD3 zeta signaling domain.  The antigen binding domain is selected to specifically recognize the target cell population or tissue.  June also teaches that the method provides anti-tumor immunity to the mammal (June, ¶ 0017-0018).  Furthermore, June teaches that the genetically modified cell of the method is an autologous T-cell (June, ¶ 0020).    
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of June into the combined method of Azam to arrive at a method of treating CML comprising administration of BCI-215, imatinib and genetically modified T-cells.  One of ordinary skill in the art would reasonably conclude that the method of Azam and the method of June would act in concert with each other because: i) the method of June comprising T-cells genetically modified to express a tumor-specific CAR enhances the ability of the T-cells to target the tumor cells of interest, ii) the method of Azam uses administration of BCI-215 to sensitize cells to imatinib and iii) Noguchi teaches that imatinib (also administered in the method of Azam) depletes immune-suppressing FoxP3+ Treg cells, which would suppress the activity of the T-cells of June.  One of ordinary skill in the art would have a reasonable expectation of success combining the method of Azam with the method of June because the method of June provides anti-tumor T-cell activity.  This anti-tumor T-cell activity would be enhanced by the method of Azam because the method of Azam comprises administration of BCI-215, which sensitizes cells to imatinib, and administration of imatinib, which depletes FoxP3+ Treg cells, which would suppress the immune activity of the T-cells of June.  Additionally, introduction of the method of June carries the benefit of using the subject’s own T-cells as the agent that promotes a cell-mediated anti-cancer immune response.  Moreover, the method of June also carries the benefit of being able to be engineered for tumors with a wide variety of histological features (June, ¶ 0347).    Additionally, according to MPEP § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, the BCI-215 and imatinib of Azam and the genetically modified T cells of June are taught to treat cancer individually. Hence, it would be obvious to one of ordinary skill in the art to combine the teachings of Azam with the teachings of June to result in a method of treating cancer, said method comprising administration of BCI-215 and imatinib of Azam and the genetically modified T cells of June.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Azam does not teach combination therapy of BCI-215 with imatinib and Noguchi teaches imatinib as a monotherapy for cancer.  Applicant also argues that June does not disclose combination therapy for cancer cells resistant to inhibitor monotherapy and with DUSP activity.  Applicant again alleges improper hindsight.  
Examiner asserts that the rationale to modify the method of Azam to use BCI-215 + imatinib instead of BCI + imatinib was addressed in the first “Response to Arguments” section of this Office Action.  Examiner further asserts that the combination of the modified method of Azam + the teachings of Noguchi + the teachings of June is an obvious combination.  This is because the inhibition of DUSP1 sensitizes imatinib-resistant cancer cells to the effects of imatinib (Azam, ¶ 0128) and BCI-215 is an inhibitor of DUSP1 (Azam, ¶ 0073).  The imatinib of Noguchi depletes Treg cells, enhancing the effectiveness of the genetically modified T cells of June.  Additionally, the BCI-215 + imatinib of the modified method of Azam and the modified T cells of June constitute methods of treating the same disease each taught to be effective individually in the prior art and hence it would be obvious to combine them (see MPEP § 2144.06).   



Conclusion
Claims 1, 3, 5, 6, 8, 10, 12-13, 15-16, 18, 20-22, 24, 26, 28-29, 32 and 34 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643      

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643